Citation Nr: 1812451	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  16-37 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for chronic sinusitis, also claimed as allergies.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Dean E. Kurtz, Agent


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from July 1979 to June 1982, and in the Air National Guard from September 12, 2005, to December 26, 2005, and from December 1, 2006, to January 20, 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The appellant filed a timely Notice of Disagreement (NOD), received in February 2015.  A Statement of the Case (SOC) was issued in July 2016.  A timely substantive appeal was received in July 2016.

The appellant was afforded a hearing before a Decision Review Officer (DRO) in November 2016.  A summary is of record.

In his substantive appeal, the appellant requested a hearing before a Veterans Law Judge (VLJ).  However, in correspondence received in August 2016, the appellant withdrew his hearing request.  38 C.F.R. § 20.704(e).

The Board observes that in March 2017, the appellant submitted a VA Form 9 in response to a Statement of the Case addressing the issues of entitlement to service connection for mild blepharitis and "tensional headaches."  As this appeal has not yet been certified to the Board, it will be the subject of a future decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board observes that, when the January 2015 rating decision and the July 2016 SOC were issued, the appellant's complete service treatment records had not been associated with the claims file.  Since that time, additional service treatment records have been associated with the record on appeal.  

The record contains no indication that the RO has considered this additional evidence in connection with the claims at issue here.  The RO itself noted in an August 2017 Rating Decision Codesheet that the recently-received service treatment records needed to be reviewed with the respect to previously denied claims.  In October 2017 written arguments, the appellant's representative noted this deficiency.  Under these circumstances, a remand is necessary for the RO's consideration of this evidence in the first instance.  

In addition, the Board observes that in an October 2017 statement, the appellant's representative contended that the appellant's current left shoulder disability resulted from a left upper extremity injury sustained on January 20, 2004, while serving in Germany on a temporary assignment from December 2003 to January 2004.  He contends that this injury was during a period of ACDUTRA or INACDUTRA.  Thus, upon remand, the AOJ should verify this period of reported ACDUTRA or INACDUTRA.

A.  Entitlement to service connection for an acquired psychiatric disorder.

The appellant contends that he developed PTSD as the result of being under stress and fearing for his life while serving in a war zone.  

In support of his claim, the appellant has submitted a November 2017 statement from Dr. M.A.R.C., who states that the appellant was diagnosed with major depressive disorder, PTSD, generalized anxiety disorder, and insomnia.  Dr. M.A.R.C. opined that, because the appellant did not have a history of psychiatric problems prior to his active service, all of such diagnoses were related to his service in Afghanistan.  Absent further explanation for the examiner's diagnoses and etiological opinions, the opinion is of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  However, because the record contains an indication that the appellant has a current psychiatric disability which may be related to service, an examination is necessary to determine the nature and etiology of all psychiatric disorders present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

B.  Entitlement to service connection for sleep apnea.

The appellant was diagnosed with severe obstructive sleep apnea in January 2015.  

A statement from M.P.G., the appellant's ex-spouse, was received in December 2016.  She stated that, when the appellant returned from Afghanistan in January 2007, he had sleep problems, headaches, and red eyes with lots of itching.  She continued to observe such symptoms until their separation in December 2015.

In a statement received in December 2016, A.N. reported that he served with the appellant in Afghanistan from December 2006 to January 2007.  He stated that they were roommates.  He observed the appellant experience difficulty falling asleep.  He also observed the appellant snoring quite a bit, which required him to find somewhere else to rest.

Given the evidence of record, the Board finds that an examination is necessary to determine the nature and etiology of the appellant's obstructive sleep apnea.  See Id.

C. and D.  Entitlement to service connection for bilateral hearing loss and tinnitus.

The appellant's Military Occupational Specialty (MOS) was cannon crewman during his July 1979 to May 1982 active service.

The appellant's October 1978 enlistment examination was essentially normal.  Pure tone threshold testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
15
LEFT
20
0
5
5
20

Pure tone threshold testing was performed in December 1982, which revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
5
15
LEFT
30
5
0
15
45

There is an apparent threshold shift at 4000 Hz for the left ear during his first period of active service when the results are compared between his enlistment and separation examinations.  The appellant's VA medical records include a diagnosis of sensorineural hearing loss.  He reported experiencing tinnitus in December 2014.  

Given the evidence of record, the appellant should be afforded an examination to determine the nature and etiology of his hearing loss and tinnitus.  See Id.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate any and all outstanding VA medical records with the claims file.

2.  Take appropriate steps to verify the nature of the appellant's service from December 2003 to January 2004, when he reports sustaining a left upper extremity injury while in Germany.  He contends that this injury was during a period of ACDUTRA or INACDUTRA.  

3.  Afford the appellant an appropriate examination to determine the nature and etiology of any current psychiatric disorder.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  

After reviewing the record and examining the appellant, the examiner should:

a) Delineate all current psychiatric disabilities identified on examination.  Diagnoses should be rendered in accordance with DSM-5. 
b) If a diagnosis of PTSD is deemed appropriate, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD is due to a conceded in-service stressor, to include the Veteran's fear of hostile military or terrorist activity.
c) For any other psychiatric disability identified, the examiner should provide an opinion as to whether it is at least as likely as not that such disability is causally related to the appellant's active service or any incident therein?  

In providing the requested opinions, the examiner is asked to comment on the February 2017 Medical Evaluation Board Narrative Summary, the November 2017 statement from Dr. M.A.R.C., and the appellant's contentions that he developed PTSD as the result of being under stress and fearing for his life while serving in a war zone.  

A complete rationale must be provided for all opinions rendered.  

4.  Afford the appellant a VA examination for sleep apnea.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  

After reviewing the record and examining the appellant, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the appellant's current sleep apnea is causally related to his active service or any incident therein.  

In providing the requested opinion, the examiner should specifically address the January 2015 diagnosis of obstructive sleep apnea, and the December 2016 lay statements from M.P.G. and A.N. regarding observed symptoms in service and thereafter.

A complete rationale must be provided for all opinions rendered.  

5.  Afford the appellant an examination for the purpose of ascertaining the nature and etiology of his bilateral hearing loss and tinnitus.  Access to the appellant's electronic VA claims file should be made available to the examiner.

After examining the appellant and reviewing the record, the examiner should provide opinions as to whether it is at least as likely as not that (1) the appellant's current bilateral hearing loss is causally related to his active service or any incident therein; and (2) tinnitus is causally related to his active service or any incident therein.

The examiner must address the apparent threshold shift at 4000 Hz for the appellant's left ear between his October 1978 enlistment examination and the December 1982 separation examination, the appellant's MOS of cannon crewman during his 1979 to 1982 active service, his current diagnosis of sensorineural hearing loss, and his reports of tinnitus. 

A complete rationale must be provided for all opinions rendered.  

6.  After completing the above actions, and any other development deemed necessary, readjudicate the claims.  If any claim remains denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After the appropriate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


